Citation Nr: 1823969	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  00-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by myalgia of the joints and arms.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 9, 2000.


REPRESENTATION

Appellant represented by:	Sherri A. Stone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel
	

INTRODUCTION

The Veteran had active duty from May 1979 to May 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2000 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2009.  This matter was remanded by the Board for additional development in May 2013 and December 2015.  

The Veteran has two additional pending appeals before the Board that will be addressed separately.  There is one appeal that addresses claims for higher ratings for gastroesophageal reflux disease, hemorrhoids, cervical stenosis with radiculopathy, hypertension, disability of the feet, and degenerative arthritis of both knees.  These issues were addressed at a hearing conducted by a different Veterans Law Judge in September 2017 and will be addressed in a different decision.  With regard to the pending appeal on the issue of entitlement to attorneys' fees, the Veteran has requested a videoconference hearing that has not yet been scheduled; thus that issue is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for arthritis/pain in the joints of both of his arms.  See VA Form 21-4138, Statement in Support of Claim received in January 2004.  The Board has reviewed the VA examination reports of record, notably those from February and March of 2015, and finds that the opinions contained therein are inadequate to ascertain the nature of any current degenerative joint disease of the upper extremities and the existence of any causal relationship with service.  The Board would point out that service treatment records (STRs) indicate treatment for the upper extremities.  Notably, during a medical examination in May 1985, the Veteran indicated that he had or previously had swollen or painful joints, including in his arms and fingers.  The STRs also reflect that he had a swollen left anterior shoulder joint area in December 1986, and his treating physician at the time noted that he had a large swollen area beneath and anterior to his left shoulder that was tender to the touch and that caused limitation of motion.  A December 1987 note in the Veteran's STRs reflects that he sprained his right wrist that month.  Swelling and limited motion were noted; however, no significant abnormality was shown on x-rays of the wrist.  An October 1992 "Consultation Sheet" in the Veteran's STRs indicates that he had multiple complaints of "DJD's."  The Veteran thus should be afforded another VA examination for the purpose of determining which portions of the shoulders and/or arms are affected by degenerative joint disease (DJD); whether the DJD affecting each portion of the Veteran's shoulders and/or arms was at least as likely as not incurred during, within one year of, or as a result of the Veteran's active duty service; whether the Veteran has a disorder diagnosed as "Chronic Multiple Joints Pain" or "Chronic Pain Syndrome"; and, if applicable, whether the "Chronic Multiple Joints Pain" or "Chronic Pain Syndrome" was at least as likely as not incurred during, within one year of, or as a result of the Veteran's active duty service.  

Adjudication of the service connection claim discussed above may have a significant impact on the Veteran's claim of entitlement to TDIU prior to August 9, 2000.  Therefore, that claim is "inextricably intertwined" with the service connection claim, and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any DJD affecting the Veteran's upper extremities.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether any diagnosed DJD affecting any portion of the Veteran's upper extremities is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  The examiner should indicate which portion(s) of the Veteran's upper extremity disability, if any, are affected by DJD that is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.

The examiner is also asked to address whether the Veteran has had any current diagnoses of any disorders that can be characterized as "Chronic Multiple Joints Pain" or "Chronic Pain Syndrome" since the time of his relevant claim, in January 2004.  If any such disorders are diagnosed during that period, the examiner should indicate whether they are at least as likely as not (a 50 percent or greater probability) etiologically related to active service.

In reaching these opinions, the examiner is specifically asked to consider that the Veteran left active service in May 1995 and that: the Veteran had a wrist injury and multiple complaints of "DJD's" during his active duty service; that the Veteran's VA treatment records reflect diagnoses of "Chronic Multiple Joints Pain" and "Chronic Pain Syndrome"; and that a February 2015 VA examiner indicated that the Veteran had a diagnosis of bilateral arm and/or shoulder DJD in 1984, during his active duty service.

2.  After the above development and any other development that may be warranted is complete, readjudicate the claims (including the TDIU claim).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

